              Case 3:21-cv-05225-RJB Document 12 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9      BRENDA M. JOHNSON,                                CASE NO. C21-5225-RJB

10                            Plaintiff,                  ORDER ON REVIEW OF MOTION
                                                          FOR RECUSAL
11              v.

12      UNITED STATES, et al.,

13                            Defendants.

14
            This matter is before the Court on Plaintiff Brenda M. Johnson’s Motion seeking
15
     recusal of the Honorable Robert J. Bryan. Dkt #10. Judge Bryan has reviewed this Motion,
16
     declined to recuse, and in accordance with this Court’s Local Civil Rules, referred this matter
17
     to the undersigned for review. Dkt. #11; LCR 3(f).
18
            A judge of the United States shall disqualify himself in any proceeding in which his
19
     impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall
20
     disqualify themselves in circumstances where they have a personal bias or prejudice concerning
21
     a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28
22
     U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a
23
     district court makes and files a timely and sufficient affidavit that the judge before whom the
24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
              Case 3:21-cv-05225-RJB Document 12 Filed 08/17/21 Page 2 of 2




 1 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

 2 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 3 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 4 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 5 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 6 extrajudicial source.”).

 7          The Court has reviewed the above Motion and finds that Plaintiff has failed to

 8 demonstrate bias.     Plaintiff states only that Judge Bryan has “knowledge of prior cases

 9 administer for proceedings,” has handled related cases, and that Plaintiff “believers [sic] the

10 Judge Robert J Bryan has perform [sic] his duties bias and prejudice.” Dkt. #10.            Judge

11 Bryan’s involvement in related cases, even if true, is a typical practice of this Court and cannot

12 constitute an extrajudicial source of bias.

13          Petitioner has otherwise failed to present a reasonable basis to question Judge Bryan’s

14 impartiality. Accordingly, the Court finds and ORDERS that Judge Bryan’s Order declining to

15 recuse himself, Dkt. #11, is AFFIRMED.

16          DATED this 17th day of August, 2021.

17

18

19                                               A
                                                 RICARDO S. MARTINEZ
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
